By the whole Count.
Tbe motion is insufficient.— Tbe jury have, upon their oaths, found tbe defendant guilty; *213and tliougb they may Lave misapprehended tlxe consequence of their verdict, and have been thereby the more readily induced to agree to it — it shall, nevertheless, be intended, in support of the verdict, and to avoid an implication, that the jury have violated their oaths- — -that they found the facts according to the evidence before them, and the real conviction of their minds.
As to the second exception — The insignificance of the damages — They were discretionary with the jury; and from the particular circumstances of the case, the smallest damages may have well been presumed.